Pek CueiaM.
This was an action on contract in the first judicial District Court of the county of Morris. The plaintiff had judgment and an appeal was taken to the Supreme Court where it was affirmed; whereupon the defendant appealed to this court. The plaintiff-respondent contends before us that none of the ten grounds of appeal filed in this court conform to proper procedure, and mores us to hold the defendant-appellant to a compliance with the method of appellate procedure laid down by this court, citing State v. Verona, 93 N. J. L. 389; Thompson v. East Orange, 94 Id. 106; State v. Metzler, Id. 418. There is no ground of appeal in this court stating that the Supreme Court erred in giving judgment for the plaintiff-respondent instead of for the defendant-appellant, the only proper assignment under the cases cited. Besides, several of the grounds of appeal go to the finding or opinion of the court below, which is also bad. McCarty v. West Hoboken, 93 Id. 247; Birtwistle v. Public Service Railway Co., 94 Id. 407.
As there is no ground of appeal in the record before us whic-li raises in this court alleged error in the court below, the present appeal will be dismissed.